         Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 1 of 9




RUBIN, FIORELLA, FRIEDMAN & MERCANTE LLP
James E. Mercante
Joseph R. Federici
630 Third Street, 3rd Floor
New York, New York 10017
(212) 953-2381
Attorneys for Third-Party Defendant

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT


CERTAIN UNDERWRITERS AT LLOYD’S OF                         Civil No.: 3:20-cv-01099-JCH
LONDON SUBSCRIBING TO CONTRACT NO.
B0621MASRPM117BND, CERTIFICATE NO.
PTH-1760303, a/s/o STEPHEN RAK,
                                                             ANSWER AND COUNTER-
                             Plaintiffs,                           CLAIMS

              v.

BREWER FERRY POINT MARINA, INC., SHM
FERRY POINT, LLC, and SAFE HARBOR
MARINAS, LLC,

                             Defendants.


SHM FERRY POINT, LLC,

                             Defendant/ Third Party
                             Plaintiff,
              v.

OFFSHORE NORTHEAST, LLC,

                             Third Party Defendant.


       Third-Party Defendant, OFFSHORE NORTHEAST, LLC by and through its attorneys

RUBIN, FIORELLA, FRIEDMAN & MERCANTE LLP, as and for its Answer to the Complaint

and the Third-Party Complaint pursuant to Fed. R. Civ. P. 14(c) says as follows:


                                               1
      Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 2 of 9




                          ANSWERING THE COMPLAINT

1. Paragraph one (1) contains conclusions of law for which no response is required. To the

   extent a response is required, the allegations are denied as to the claims against Offshore

   Northeast.

2. Paragraph two (2) is a jurisdictional statement for which no response is required.

3. Paragraph three (3) is a jurisdictional statement for which no response is required.

4. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph four (4).

                              ANSWERING “PARTIES”

5. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph five (5).

6. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph six (6).

7. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph seven (7).

8. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph eight (8).

9. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph nine (9).

10. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph ten (10).


                                             2
      Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 3 of 9




                    ANSWERING “FACTUAL ALLEGATIONS”

11. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph eleven (11).

12. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twelve (12).

13. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph thirteen (13).

14. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph fourteen (14).

15. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph fifteen (15).

16. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph sixteen (16).

17. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph seventeen (17).

18. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph eighteen (18).

19. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph nineteen (19).

20. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty (20).

21. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty-one (21).
                                             3
      Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 4 of 9




22. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty-two (22).

23. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty-three (23).

24. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty-four (24).

25. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty-five (25).

26. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty-six (26).

27. Admits that Rak contacted Michael Palumbo but denies the characterization of their

   conversation, and denies the knowledge or information sufficient to form a belief as to

   the remainder of the allegations in paragraph twenty-seven (27).

28. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty-eight (28).

29. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph twenty-nine (29).

                     ANSWERING “COUNT I – NEGLIGENCE”

30. Repeats and realleges the answers to paragraphs one (1) through twenty-nine (29) as if

   fully set forth herein.

31. Paragraph thirty-one (31) is a conclusion of law for which no response is required.

32. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph thirty-two (32).
                                             4
      Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 5 of 9




33. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph thirty-three (33).

34. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph thirty-four (34).

                 ANSWERING THE THIRD-PARTY COMPLAINT

1. Paragraph one (1) is a jurisdictional statement for which no response is required.

2. Paragraph two (2) is a jurisdictional statement for which no response is required.

3. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph three (3).

4. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph four (4).

5. Denies the knowledge or information sufficient to form a belief as to the allegations in

   paragraph five (5).

6. Admits the allegations in paragraph six (6).

7. Denies the allegations in paragraph seven (7).

8. Denies the allegations in paragraph eight (8).

9. Denies the allegations in paragraph nine (9).

10. Denies the allegations in paragraph ten (10).




                             AFFIRMATIVE DEFENSES

                          FIRST AFFIRMATIVE DEFENSE

   The Third-Party Complaint fails to state a cause of action upon which relief can be granted.
                                            5
          Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 6 of 9




                             SECOND AFFIRMATIVE DEFENSE

       Any damages, as alleged in the Complaint, which are denied, were caused in whole or in

part and/or were contributed, through the negligence, fault, want of care, and/or culpable conduct

of plaintiff, and/or on the part of others, without any negligence on the part of Offshore Northeast,

who seeks a dismissal or reduction in any recovery that may be had by the plaintiff, in the

proportion to the negligence, fault, want of care, and/or culpable conduct attributable to plaintiff,

and/or others which caused said injuries, illnesses, conditions, disabilities or damages.

                              THIRD AFFIRMATIVE DEFENSE

       Any damages alleged by plaintiff, which are denied, were the result of the fault, neglect,

and breach of duty of care by plaintiff, and/or on the part of others, over whom Offshore Northeast

exercised no legal authority or control, and for whom Offshore Northeast cannot be held liable as

a matter of law.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by applicable statutes of limitations, repose, laches and/or

estoppel as governed by applicable state law.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff failed to mitigate their damages.



                              SIXTH AFFIRMATIVE DEFENSE

       Offshore Northeast further alleges that whatever damages are alleged by plaintiff, which

are denied, are unrelated to the incident alleged to have occurred on August 2, 2018.

                            SEVENTH AFFIRMATIVE DEFENSE

       Offshore Northeast claims all defenses available under state and federal law, statutes and
                                               6
          Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 7 of 9




regulations.

                              EIGHTH AFFIRMATIVE DEFENSE

       At all times material hereto, Offshore Northeast complied with all applicable standards of

law, regulations and statutes.

                                 NINTH AFFIRMATIVE DEFENSE

       Plaintiff is not a real party in interest.

                                 TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s alleged damages, which are denied, were caused by an intervening/ superseding

cause or actor, which Offshore Northeast did not control and could not have foreseen.



               COUNTER-CLAIMS AGAINST THIRD-PARTY PLAINTIFF

       Third-party defendant, OFFSHORE NORTHEAST, LLC, for its counter-claim against

Third-Party Plaintiff, SHM FERRY POINT, LLC, alleges on information and belief as follows:


                             COUNTER-CLAIM FOR INDEMNITY

       In the event that there is a verdict, judgment, settlement, or arbitration award in favor of

the plaintiff, against OFFSHORE NORTHEAST, LLC, then OFFSHORE NORTHEAST, LLC

demands judgment of full indemnity over third-party plaintiff SHM FERRY POINT, LLC, by

reason of their wrongful conduct being the proximate cause of plaintiff’s alleged damages.

                          COUNTER-CLAIM FOR CONTRIBUTION

       In the event that there is a verdict, judgment, settlement, or arbitration award in favor of

the plaintiff, against OFFSHORE NORTHEAST, LLC, then OFFSHORE NORTHEAST, LLC

demands contribution from third-party plaintiff SHM FERRY POINT, LLC by reason of their

                                                    7
            Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 8 of 9




wrongful conduct being the proximate cause of plaintiff’s alleged damages.


       WHEREFORE, third-party defendant OFFSHORE NORTHEAST, LLC hereby

respectfully demands:

       a.       Judgment in its favor, dismissing plaintiff’s complaint with prejudice;

       b.       Judgment in its favor, dismissing the third-party complaint with prejudice;

       c.       Judgment in its favor as against third-party plaintiff SHM FERRY POINT, LLC

                on the counter-claims;

       d.       Costs including reasonable attorney fees; and

       e.       Such other and further relief as the Court may deem just and proper.

Dated: October 14, 2020
       New York, New York

                                              Respectfully submitted,

                                              RUBIN,        FIORELLA,        FRIEDMAN         &
                                              DEFENDANTS LLP
                                              Attorneys for Third-Party Defendant


                                              By:___Joseph R. Federici
                                                    Joseph R. Federici
                                                    James E. Mercante
                                                    630 Third Avenue, 3rd Floor
                                                    New York, New York 10017
                                                    Tel: 212-953-2381
                                                    Fax: 212-953-2462
                                                    E-Mail: Jmercante@rubinfiorella.com
                                                    E-Mail: Jfederici@rubinfiorella.com
                                                    Our File: 0724.42997




                                                 8
        Case 3:20-cv-01099-JCH Document 17 Filed 10/14/20 Page 9 of 9




To:

Michael S. Lynch
Lynch Law Group, LLC
Attorneys for Plaintiff
215 Coram Ave
Shelton, CT 06484
Tel: 203-836-3201
Fax: 203-836-3211
mlynch@lynchlawgroup.net

Timothy J. Nast
Tisdale Law Offices, LLC
Attorneys for Defendants
10 Spruce Street
Southport, CT 06890
Tel: 203-254-8474
Fax: 203-254-1641
tnast@tisdale-law.com




                                      9
